DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12, 15, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/2021.
Applicant's election with traverse of Invention I (claims 1-18) and Species A (Figs. 3-7) in the reply filed on 1/14/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search or examination burden with .  This is not found persuasive because: the inventions require a different field of search and/or the prior art applicable to one invention would not likely be applicable to another invention; and the mutually exclusive characteristics of the species require different field of search and/or the prior art applicable to one species would not likely be applicable to another species and/or the species are likely to raise different non-prior art issues.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant has elected Species A (Figs. 3-7), but Figs. 3-7 do not show one or more movable fingers; claim 12 is interpreted such that a movable finger includes a sliding door.  The one or more movable fingers must be shown in Figs. 3-7 or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ice dispensing mechanism, blocking members in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-5, 10-11, 13-14, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20050056043). 
Regarding claim 1,
Referring to Figs. 6-8, Lee teaches a refrigerator (not labeled), comprising: a cabinet including one or more food compartments (not labeled) and one or more doors 1 closing the one or more food compartments; a storage bin 20 disposed in the cabinet to store ice; an ice dispensing mechanism 300 positioned upstream of an opening (e.g. an opening of the storage bin 20, not labeled) to convey ice from the storage bin through the opening; a passageway 310, 321 disposed downstream of the opening and configured to pass ice conveyed by the ice dispensing mechanism to an externally-accessible dispenser outlet 321a, wherein at least a portion of the passageway (e.g. portion 321) is movable relative to the opening and away from an operative position (e.g. as shown in Fig. 7); and one or more retractable blocking members 320 disposed intermediate the opening and the externally-accessible dispenser outlet, the one or more retractable blocking members movable between retracted and blocking positions (See Figs. 6-7), wherein when in the blocking position the retractable blocking members are positioned to restrict external access to the ice dispensing mechanism through the opening, and wherein the retractable blocking members are configured to move from the retracted position to the blocking position in response to movement of the at least a portion of the passageway away from the operative position (see Figs. 6-7).  
Regarding claim 2, 
Lee teaches wherein the passageway, the storage bin and the ice dispensing mechanism are disposed on a first door 1 among the one or more doors of the cabinet.
Regarding claim 3,
Lee teaches wherein the passageway, the storage bin and the ice dispensing mechanism are disposed on a fixed portion of the cabinet that is externally accessible when the one or more doors are closed.
Regarding claim 4,
Lee teaches wherein the one or more compartments includes a fresh food compartment (e.g. a top compartment accessible by door 1) and a freezer compartment disposed below the fresh food compartment, and wherein the fixed portion of the cabinet comprises a console that extends upwardly from a bottom wall of the fresh food compartment (e.g. as the ice maker and the ice bin 20 are supported in the cabinet) only a portion of a height of the fresh food compartment and is spaced apart from each of a top wall, and first and second side walls of the fresh food compartment (not labeled).
Regarding claim 5,
Lee teaches wherein the passageway includes first 310 and second portions 321, wherein the second portion 321 of the passageway is movable relative to the opening, wherein the first and second portions of the passageway are aligned with one another when the second portion of the passageway is in the operative position, wherein the refrigerator further comprises a dispenser recess member 400 configured to receive a container to which ice may be dispensed from the externally-accessible dispenser outlet, and wherein the second portion of the passageway is disposed on the dispenser recess member (e.g. via the cabinet).
Regarding claim 10
Lee teaches wherein the ice dispensing mechanism includes a rotatable auger 21 configured to convey ice to the opening (see Fig. 5), and wherein the one or more blocking elements restrict external access to the rotatable auger when in the blocking position.
Regarding claim 11,
Lee teaches wherein the ice dispensing mechanism includes a crusher mechanism 23 configured to form crushed ice (see Fig. 5), and wherein the one or more retractable blocking elements restrict external access to the crusher mechanism when in the blocking position.
Regarding claim 13,
Lee teaches wherein the one or more retractable blocking elements includes one or more sliding doors.
Regarding claim 14,
Lee teaches wherein the one or more retractable blocking elements includes one or more movable fingers (e.g. wherein the fingers are interpreted to refer to the structure of a sliding door as shown in elected Figs. 3-7).
Regarding claim 16,
Lee teaches wherein each of the one or more retractable blocking elements is biased to the blocking position (e.g. via a rack and pinion mechanism which require some force to rotate, or a spring, see par. 73), wherein movement of the at least a portion of the passageway into the operative position overcomes the bias of each of the one or more retractable blocking elements to move the one or more retractable blocking elements to the retracted position, and wherein movement of the at least a portion of the passageway away from the operative position releases the one or more retractable blocking elements to return to the blocking position.
Regarding claim 17
Lee teaches wherein the at least a portion of the passageway is disposed on an externally-accessible body 320 that is movable between a closed position and an open position, and wherein the refrigerator further comprises one or more actuation surfaces 322, 323 operably coupled to the one or more retractable blocking elements, the one or more actuation surfaces disposed within a movement path of the externally-accessible body such that movement of the externally-accessible body to the closed position from the open position engages the one or more actuation surfaces to move the one or more retractable blocking elements to the retracted position.
Regarding claim 18,
Lee teaches wherein the storage bin and the ice dispensing mechanism extend in a generally transverse direction relative to a front face of the cabinet, wherein the externally-accessible body is movable linearly along the generally transverse direction, wherein the opening is generally horizontal and the one or more retractable blocking elements includes a horizontally-oriented sliding door that is slidable at least partially across the opening in the generally transverse direction, and wherein the refrigerator further includes one or more springs operably coupled to the horizontally-oriented sliding door and configured to bias the horizontally-oriented sliding door to the blocking position such that the horizontally-oriented sliding door at least partially extends across the opening when the externally-accessible body is in the open position (see par. 73).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding claim 7,
Lee does not teach wherein the dispenser recess member and the second portion of the passageway are detachable from the cabinet.
However, it has been held that when a claimed structure was fully met by the prior art except that in the prior art a cap was “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose. See MPEP 2144.04 V C. Similarly, here, it is desirable to detach the dispenser recess member and the second portion of the passageway from the cabinet in order to clean, repair, or replace the members and therefore it would have been obvious to make them detachable for that purpose. 
Allowable Subject Matter
Claims 6, 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lee does not teach a first and second ice storage bin, etc... 
Lee does not teach that the storage bin is movable relative to the cabinet. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.